Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

USA v. Ayodeji
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4695




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ayodeji" (2007). 2007 Decisions. Paper 910.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/910


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL


     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 04-4695


       UNITED STATES OF AMERICA

                      v.

         JAMES HILTON AYODEJI
                Appellant




      On Appeal From the United States
                  District Court
    For the Middle District of Pennsylvania
     (D.C. Crim. Action No. 04-cr-00058)
     District Judge: Hon. Sylvia H. Rambo


Submitted Pursuant to Third Circuit LAR 34.1(a)
               January 17, 2007


BEFORE: McKEE, AMBRO, and STAPLETON,
            Circuit Judges

        (Opinion Filed June 20, 2007 )
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant, James Hilton Ayodeji, is the subject of a final order of removal. A jury

found him guilty of hindering his removal from the United States in violation of 8 U.S.C.

§ 1252(a)(1)(C) and of making a false statement in a matter within the jurisdiction of the

government of the United States in violation of 18 U.S.C. § 1001(a)(2). These charges

arose out of Ayodeji’s refusal to provide information necessary to the execution of the

order of removal and his continued insistence that he is another individual named Ernest

E. Grayson.

       Appellant’s counsel has filed an Anders brief. See Anders v. California, 386 U.S.

738 (1967).

       We have reviewed the record, and we agree with counsel for the government and

the appellant that there are no non-frivolous issues presented by this appeal. The

government presented ample evidence to support the jury’s conclusion that Ayodeji is not

Ernest E. Grayson and that he had hindered his removal by refusing to supply information

and fingerprints necessary to secure valid travel documents. We perceive no trial or

sentencing errors.

       We are satisfied that Ayodeji’s counsel has adequately fulfilled the requirements of

                                             2
Rule 109.2, and his motion to withdraw will be granted. The issues presented in this

appeal lack legal merit and thus do not require the filing of a petition for a writ of

certiorari with the Supreme Court.

       The judgment of the District Court will be affirmed.




                                              3